Order Denying Petition for Rehearing and Suggestion for Rehearing En Banc
Oct. 11, 1994
In No. 93-3094, the suggestion for rehearing en banc is denied. Judge Bowman, Judge Beam, Judge Hansen, and Judge Morris Sheppard Arnold would grant the suggestion for rehearing en banc. The petition for rehearing by the panel is also denied. On the panel’s own motion, page 5 of the original panel opinion filed July 11, 1994, is substituted [Editor’s Note: Substitution made for purposes of publication].
In No. 94-1591, the suggestion for rehearing en banc is denied. The petition for rehearing by the panel is also denied.